Citation Nr: 1026466	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  06-05 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a chronic ear disorder 
to include otitis externa and swimmer's ear.  

2.  Entitlement to service connection for a chronic sinus 
disorder to include sinusitis claimed as the result of Agent 
Orange exposure and/or asbestos exposure.  

3.  Entitlement to service connection for a chronic right 
shoulder disorder to include tendonitis claimed as the result of 
mustard gas exposure.  

4.  Entitlement to special monthly pension based on the need for 
regular aid and attendance or being housebound.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from June 1973 to June 1977.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision of the Nashville, 
Tennessee, Regional Office (RO) which, in pertinent part, denied 
service connection for Type II diabetes mellitus, hypertension, 
otitis externa, sinusitis, and right shoulder tendonitis and 
special monthly pension based on the need for regular aid and 
attendance or being housebound.  In April 2008, the Board denied 
service connection for Type II diabetes mellitus claimed as the 
result of mustard gas exposure, hypertension claimed as the 
result of asbestos exposure, otitis externa to include swimmer's 
ear, sinusitis claimed as the result of Agent Orange exposure 
and/or asbestos exposure, and right shoulder tendonitis claimed 
as the result of mustard gas exposure and remanded the issue of 
special monthly pension based on the need for regular aid and 
attendance or being housebound to the RO for additional action.  
The Veteran subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  

In September 2009, the Court affirmed those portions of the April 
2008 Board decision which denied service connection for Type II 
diabetes mellitus and hypertension; vacated those portions of the 
Board's decision which denied service connection for otitis 
externa, sinusitis, and right shoulder tendonitis; and remanded 
those issues to the Board for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  

REMAND

In September 2009, the Court vacated those portions of the April 
2008 Board decision which denied service connection for otitis 
externa, sinusitis, and a right shoulder disorder and remanded 
the Veteran's claims to the Board for additional action to 
include affording the Veteran an additional evaluation to 
ascertain the etiological relationship, if any, between his 
chronic ear, sinus, and right shoulder disabilities and his 
inservice asbestos and cold weather exposure.  Therefore, the 
Board has no discretion and must remand the instant appeal for 
compliance with the Court's September 2009 decision.  See Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

In May 2010, the Veteran submitted VA clinical documentation 
dated in April 2010 to the Board.  The Veteran has not waived RO 
consideration of the additional evidence.  In June 2010, the 
Veteran specifically informed the Board that he wished that his 
appeal be remanded to the RO so that it could review the 
additional documentation.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has invalidated the 
regulations which empowered the Board to consider additional 
evidence without prior RO review in the absence of a waiver of 
such review by the veteran or his representative.  Disabled 
American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003).  

In addition, in an April 2009 statement the Veteran reported that 
he had a hearing coming up with the Social Security 
Administration (SSA).  As the SSA may have evidence relevant to 
the claims pending before VA, the RO should attempt to obtain 
such records on remand.  Murincsak v. Derwinski, 2 Vet. App. 363, 
369-70 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain a copy of any 
decision(s) and the underlying records, to 
include medical records, from the SSA.  If 
the records cannot be obtained, the Veteran 
should be notified pursuant to 38 C.F.R. 
§ 3.159(e).

2.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's claimed chronic 
ear disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If no 
chronic ear disorder is identified, the 
examiner should specifically state that 
fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic ear 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's inservice cold weather and/or 
asbestos exposure; or otherwise originated 
during active service.  The examiner should 
consider a service treatment record dated 
in July 1973 showing a complaint of a right 
ear ache.  The examiner must provide a 
complete rationale for any opinion 
advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

3.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's claimed chronic 
sinus disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  If no 
chronic sinus disorder is identified, 
the examiner should specifically state 
that fact.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic sinus 
disorder had its onset during active 
service; is etiologically related to the 
Veteran's inservice cold weather and/or 
asbestos exposure; or otherwise originated 
during active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

4.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
etiology of the Veteran's chronic right 
shoulder disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that any identified chronic right 
shoulder disorder had its onset during 
active service; is etiologically related to 
the Veteran's inservice cold weather and/or 
asbestos exposure; or otherwise originated 
during active service.  The examiner must 
provide a complete rationale for any 
opinion advanced.  

Send the claims folders to the examiner for 
review of pertinent documents therein.  The 
examination report should specifically 
state that such a review was conducted.  

5.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic ear disorder to include otitis 
externa and swimmer's ear, a chronic sinus 
disorder to include sinusitis claimed as 
the result of Agent Orange exposure and/or 
asbestos exposure, and a chronic right 
shoulder disorder to include tendonitis 
claimed as the result of mustard gas 
exposure and special monthly pension based 
on the need for regular aid and attendance 
or being housebound.  If any benefit sought 
on appeal remains denied, the Veteran and 
the accredited representative should be 
issued a supplemental statement of the case 
(SSOC) which addresses all relevant actions 
taken on the Veteran's claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered, 
since the issuance of the last SSOC. The 
Veteran should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and argument 
while the case is in remand status.  See Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  

